    Case 1:18-cv-00579-NONE-EPG Document 134 Filed 01/04/21 Page 1 of 2

                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA



JERRY DILLINGHAM,                            Case No. 1:18-cv-00579-NONE-EPG (PC)

              Plaintiff,

       v.

F. GARCIA,
                                             ORDER & WRIT OF HABEAS CORPUS
              Defendant.                     AD TESTIFICANDUM
                                     /

Jerry Dillingham, CDCR # C-95149, a necessary and material witness in a settlement conference
in this case on January 26, 2021, is confined in Kern Valley State Prison (KVSP), in the custody
of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Kendall J. Newman, by Zoom video conference from his place of confinement,
on Tuesday, January 26, 2021 at 9:00 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Zoom video
      conference connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation
      Office at Kern Valley State Prison at (661) 720-4949 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Alexandra Waldrop, Courtroom Deputy, at awaldrop@caed.uscourts.gov.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, KVSP, P. O. Box 3130, Delano, California 93216:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, by Zoom video conference, until completion of the settlement
conference or as ordered by the court.
    Case 1:18-cv-00579-NONE-EPG Document 134 Filed 01/04/21 Page 2 of 2

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.


   Dated:    January 3, 2021                         /s/
                                              UNITED STATES MAGISTRATE JUDGE
